DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Request for Continued Examination filed on 03/02/2022 has been entered.
Claims 1-5, 7-12, 14-16, and 18-20 in Notice of Allowance on 12/10/2021 are under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 03/02/2022 and 03/03/2022 is/are considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9, 10, 12, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US 2011/0047219 A1), hereinafter Tripathi, in view of Wang (CN109067910 A; referencing the attached machine English translation as provided by WIPO).
Regarding claim 1, Tripathi discloses 
A method for transmitting a live message, executed by a client end (mobile device 209, FIG. 2), and a persistent connection being established between the client end and a service end, the method comprising:
	detecting periodically a status of the persistent connection (disconnection) with the service end (mobile server 250, FIG. 2) (page 3, [0029]: the client device detects a disconnection); and
	in response to detecting that the persistent connection is in a disconnected status, re-establishing the persistent connection with the service end (page 3, [0031]: during the time of the disconnection, presence application running on the mobile device periodically attempts to reestablish the communication channel between the server and the mobile device; page 4, [0032]: the network connectivity is restored and the communication channel is opened), and pulling data (cached presence/availability information) issued during disconnection of the persistent connection from the service end (page 4, [0032]: presence/availability information is automatically delivered to the client device; the cached presence updates are delivered to the client device).

Tripathi does not explicitly disclose 
	pulling a first-type message;
	receiving a first-type message prompt instruction sent by the service end through the persistent connection, wherein the first-type message prompt instruction is generated by the service end in response to a fixed event in a live stream room, for remining the client end that there is a target first-type message; and
	in response to the first-type message prompt instruction, pulling the target first-type message from the service end.

However, Wang discloses 
	pulling a first-type message (page 3, 1st paragraph: message pulling);
	receiving a first-type message prompt instruction (notification message) sent by the service end (long connection server) through the persistent connection (page 3, 7th paragraph: the long connection server broadcasts a notification message to the receiving end of the instant message to prompt the receiving end to have the received message), wherein the first-type message prompt instruction is generated by the service end in response to a fixed event in a live stream room (page 3, 1st paragraph: live broadcast room), for reminding the client end that there is a target first-type message (page 3, 8th paragraph: after receiving the instant message from the sending end, the long connection server may generate a corresponding notification message according to the instant message, and broadcast the notification message to the receiving end, so as to prompt the receiving end to have the message not received at the long connection server); and
	in response to the first-type message prompt instruction, pulling the target first-type message from the service end (page 3, 14th paragraph: Step 102: Receive a message acquisition request from a receiving end, where the request includes a maximum message version number of a locally received message; & page 4, 3rd paragraph: Step 103: After receiving the message acquisition request, the long connection server collects the message greater than the maximum message version number from the stored instant message, and pushes the collected message to the receiving end).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Wang to Tripathi because Tripathi discloses receiving cached presence/availability information from server (page 4, [0032]) and Wang further suggests receiving end sends a message acquisition request to pull messages from the server (page 4, 3rd paragraph).
	One of ordinary skill in the art would be motivated to utilize the teachings of Wang in the Tripathi system in order to save resource by sending data as requested by mobile terminal.

Regarding claim 2, Tripathi and Wang disclose the method for transmitting a live message as described in claim 1.  Tripathi and Wang further disclose 
acquiring a first-type message identifier displayed locally (Wang: page 3, 14th paragraph: a maximum message version number of a locally received message);
	generating a request for pulling a first-type message based on the first-type message identifier displayed locally (Wang: page 3, 14th paragraph: Step 102: Receive a message acquisition request from a receiving end, where the request includes a maximum message version number of a locally received message); and
	sending the request for pulling the first-type message to the service end, so that the service end returns the first-type message issued during the disconnection of the persistent connection (Tripathi: page 4, [0032]: presence/availability information is automatically delivered to the client device; the cached presence updates are delivered to the client device; & Wang: page 3, 14th paragraph: Step 102: Receive a message acquisition request from a receiving end, where the request includes a maximum message version number of a locally received message).

Regarding claim 4, Tripathi and Wang disclose the method for transmitting a live message as described in claim 1.  Tripathi and Wang further disclose
detecting periodically whether a heartbeat detection request (heartbeat response/incoming notifications) is received, wherein the heartbeat detection request comprises a second-type message (notification) sent by the service end (mobile server) through the persistent connection (communication connection)(Tripathi: page 3, [0027]: presence application opens the communication connection and posts an HTTP request for a heartbeat response or an incoming notifications response sent utilizing communication server and mobile server; mobile server generally responds to the request within a certain set time period; when a notification is ready to be sent to the mobile device, then mobile server sends the notification immediately); and
	when the heartbeat detection request is not received, detecting whether the persistent connection is in the disconnected status using a status detection request (Tripathi: page 3, [0027]: when presence application is not able to open the connection and connect to mobile server, presence application detects a state of disconnection; disconnections are detected actively when performing actions relating to presence application).

Regarding claim 7, Tripathi and Wang disclose the method for transmitting a live message as described in claim 1.  Tripathi and Wang further disclose 
screening and/or sorting the pulled first-type message based on a first-type message identifier displayed locally (page 3, [0049]: the messages are ordered based on message identifier), and displaying the pulled first-type message based on a processing result (page 3, [0049]: display the messages in the list according to this order).

Regarding claims 9, 15, and 18-20, the limitations of claims 9 and 15 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.
	
Regarding claims 10 and 16, the limitations of claims 10 and 16 are rejected in the analysis of claim 2 above and these claims are rejected on that basis.

Regarding claim 12, the limitations of claim 12 is rejected in the analysis of claim 4 above and this claim is rejected on that basis.
		
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of Wang, and further in view of Chilla et al. (US 2019/0238536 A1), hereinafter Chilla.
Regarding claim 3, Tripathi, and Wang disclose the method for transmitting a live message as described in claim 2.  Tripathi, and Wang do not explicitly disclose
the first-type message identifier is monotonous and increases incrementally.

However, Chilla discloses 
the first-type message identifier is monotonous and increases incrementally (page 9, [0063]: increments the message ID from the last message).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Chilla to Tripathi and Wang because Tripathi and Wang disclose receiving data from server after re-establishing connection (Tripathi: page 4, [0032]) and Chilla further suggests resuming communication session with client responsive to the message ID matching the expected value for the message ID and increments the message ID from last message  (page 9, [0063]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Chilla in the Tripathi and Wang system in order to uniquely identify each message.

Regarding claim 11, the limitations of claim 11 are rejected in the analysis of claim 3 above and this claim is rejected on that basis.
	
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of Wang, and further in view of Sun et al. (US 2021/0076323 A1), hereinafter Sun.
Regarding claim 5, Tripathi and Wang disclose the method for transmitting a live message as described in claim 4.  Tripathi and Wang further disclose 
when the heartbeat detection request is received, determining that the persistent connection is in a connected status (Tripathi: page 3, [0027]: receive notification/heartbeat response from mobile server).

Tripathi and Wang do not explicitly disclose 
displaying the received second-type message.

However, Sun discloses 
	displaying the received second-type message (page 12, [0120]: when WeChat maintains a persistent connection to the server, receives a message pushed by the server, the received message is displayed on the display screen).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Sun to Tripathi and Wang because Tripathi and Wang disclose receiving notification from server (Tripathi: page 3, [0027]) and Sun further suggests receive a message pushed by the server and display the received message (page 12, [0120]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Sun in the Tripathi and Wang system in order to allow users to read the message by displaying the received message.

Claims 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi in view of Wang, and further in view of Li (CN107547947A).
Regarding claim 8, Tripathi and Wang disclose the method for transmitting a live message as described in claim 1.  Tripathi and Wang do not explicitly disclose 
the fixed event comprises at least one of: a voting, a gift money, or a gift.

However, Li discloses 
the fixed event comprises at least one of: a voting, a gift money, or a gift (page 4, 19th paragraph: in step S103, sends the virtual gift to the presenter client and/or guest client according to the present rule; the line of the viewer client at presenter client in the process of inviting guests, if the presenter client is added, can send virtual gift area display notification to all viewer client, to display the virtual gift region and guest corresponding to the client head portrait on all audience client terminal, so that the audience can be honored and presenter presenting presents, to link the guest a certain encouragement and also increases the interaction between audience and presenter, guest at the same time).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Li to Tripathi and Wang because Tripathi and Wang disclose client device reestablishes the communication channel between the server and the client device and receives data from server (Tripathi: page 3, [0031]) and Li further suggests displaying a notification to all viewer clients when send virtual gift to the presenter client and/or guest client (page 4).
	One of ordinary skill in the art would be motivated to utilize the teachings of Li in the Tripathi and Wang system in order to improve user experience as suggested by Li (page 4, 19th paragraph).

Regarding claims 14, the limitations of claim 14 are rejected in the analysis of claim 8 above and this claim is rejected on that basis.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lebedev et al. (US 2019/0306252 A1).  Detect a disconnection of user device from chat communication session and detect the user device reconnecting to the chat communication session.
Iinuma (US 2018/0098375 A1).  Detect unexpected disconnection, obtain a disconnection reason and disconnection time, and execute reconnect process and to automatically recover the connection.
Patel et al. (US 2012/0149348 A1).  Application server periodically attempt to re-establish a connection with UE; when the application server detects that the UE is back online, the application server retrieves the stored member update message during UE’s period of disconnection and forwards the member update message to UE.
Wen et al. (US 2015/0358272 A1).  Determine whether a persistent connection with application is disconnected; when the persistent connection is disconnected, backend server immediately re-establishes the persistent connection with the application.
Gaddam et al. (US 2013/0111572 A1).  Detect whether or not the persistent connection was lost, and the mobile station is allowed to reestablish a new persistent connection ([0055]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
06/29/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447